Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This new Notice of Allowability (NOA) has been issued after the previous NOA dated 02/21/2020, 06/10/2020, and 10/05/2020.  All the details remain the same as in the previous NOA actions, except for the consideration IDS documents of 09/28/2020 and 01/05/2021. It is further noted that all the other documents which are not attached to the current NOA are found in the previous NOA Action 02/21/2020.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2020 has been entered.
Claims 35 and 37-44 filed on 01/15/2020 are allowed and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

INFORMATION DISCLOSURE STATEMENT
The three (3) information disclosure statements (IDS) submitted on 09/28/2020; 01/05/2021(2) were filed. It is noted that only the IDS documents indicated in IDS PTO/SB/08a have been considered; and for the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure documents have been considered by the Examiner, and signed and initialed copies thereof are enclosed herewith.  

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Claims 35 and 37-44 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 02/21/2020, which are incorporated herein by reference. Applicants' IDS submitted on 09/28/2020 and 01/05/2021 did not change the previous determination of patentability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 35 and 37-44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613